Citation Nr: 1525747	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-31 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Ryan Farrell, Accredited Agent


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran previously filed a notice of disagreement (NOD) disagreeing with determinations regarding diabetes and hypertension.  A statement of the case (SOC) was issued in July 2013, but the Veteran's September 2013 VA Form 9 was in direct response to the separate SOC issued regarding peripheral neuropathy and specifically limited those issues.  Thus, the appeals regarding diabetes and hypertension are not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

Peripheral Neuropathy - Private treatment records

This matter must be remanded to obtain missing private treatment records, which appear relevant to this appeal.  

Specifically, the Veteran underwent a VA examination in April 2014.  In the examination report, the VA examiner noted that the Veteran "sees a private physician for his chronic health care."  The Board notes that these private physician's records have been obtained, but only through 2012.  Because the VA examiner also indicated that the Veteran's had treatment as late as "2 months [a]go," and because the Veteran reported that his condition had changed "since his previous [VA] examination in [March] 2012," there is an indication that the intervening private treatment records bear on the severity of his condition.  In this regard, any change in the disability rating should be based on the date the change in disability occurred, and not based mechanically based on the date of an examination.  See Swain v. McDonald, 27 Vet. App. 219, 224 (2015); Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).

Because the private treatment records are potentially relevant to this determination, the Veteran should be given the opportunity to obtain them for review or request VA to obtain them on his behalf.  

TDIU

The appeal for a TDIU is intertwined with the remaining issues on appeal, and the entire matter must remanded together.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who have additional records pertinent to the remanded claims.  The letter should request that he complete a release form to allow VA to obtain the records unless he wishes to obtain them himself.  

The Veteran should be provided an appropriate amount of time to reply.

2.  Associate, physically or electronically, all pertinent, outstanding private records with the claims folder.  All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

If the Veteran does not provide any necessary release, request that he obtain the records and provide them to VA.  

3.  All attempts to fulfill the preliminary development specified in paragraphs 1-2 above must be documented in the claims file.  

If, after making all reasonably attempts (as specified) to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

4.  After completing all actions set forth in paragraphs 1-3, undertake any further action needed as a consequence of the development completed in paragraphs 1-3, to include arranging for a new VA examination, if indicated.  

Then, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. BOSELY	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




